United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Diamond Bar, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0692
Issued: November 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 10, 2020 appellant filed a timely appeal from an August 16, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective November 10, 2015, as she no longer had
residuals or disability causally related to her accepted right knee sprain; and (2) whether appellant
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 16, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

has met her burden of proof to establish continuing residuals or disability causally related to her
accepted right knee sprain on or after November 10, 2015.
FACTUAL HISTORY
On April 27, 2013 appellant, then a 55-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that on or before February 25, 2013 she sustained bilateral knee pain
and swelling due to factors of her federal employment including standing, sitting, and getting in
and out of her delivery vehicle. On the reverse side of the form, Supervisor C.H. controverted the
claim, explaining that appellant had been off work for eight months since an April 10, 2012
cervical spine surgery, authorized under OWCP File No. xxxxxx469,3 and had recently returned
to work on a mounted delivery route with frequent absences for physical therapy.
In a February 25, 2013 statement, appellant noted the gradual onset of right knee swelling
and immobility in late 2010, when she was working a collection and Express Mail route. She had
been restricted to limited-duty due to the accepted neck and back conditions under OWCP File No.
xxxxxx469.
In a February 25, 2013 duty status report (Form CA-17), Dr. Edward Mittleman, a Boardcertified family practitioner, diagnosed bilateral knee derangement.4
In a development letter dated May 20, 2013, OWCP notified appellant of the factual and
medical deficiencies of her claim. It advised her of the type of evidence required and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
In response, appellant provided an April 25, 2013 narrative report by Dr. Mittleman, noting
that she had been off work for cervical discectomy and fusion from March 30, 2012 through
January 6, 2013, when she returned to limited-duty work. He noted that she had left knee
arthroscopy in 1985. On examination, Dr. Mittleman observed limited flexion in both knees. He
obtained x-rays of both knees, which demonstrated degenerative joint disease. Dr. Mittleman
diagnosed right knee degenerative joint disease, bilateral chondromalacia, bilateral medial
meniscus degeneration, and left lateral meniscus degeneration. He attributed these degenerative
changes to employment activities requiring repetitive impact loading, including prolonged

3

Under OWCP File No. xxxxxx469, OWCP accepted that appellant sustained lumbar disc degeneration,
displacement of a cervical disc without myelopathy, cervical disc degeneration, and brachial neuritis. Appellant’s
claims have not been administratively combined.
4

A March 15, 2013 computerized tomography (CT) scan of the left knee demonstrated retropatellar and
suprapatellar effusions, attenuation and thinning of the anterior horns of the medial and lateral meniscus indicating
degenerative joint disease, and a curvilinear ossific density medial to the medial femoral condyle indicating mild
Pellegrini-Stieda syndrome. A March 15, 2013 CT scan of the right knee demonstrated sclerosis of the medial plateau
indicative of degenerative joint disease, minimal narrowing of the retropatellar joint space with effusion, narrowing
and thinning of the anterior and posterior horns of the medical meniscus, and an almost bone-on-bone appearance of
the anterior aspect of the medial tibiofemoral joint indicative of advanced degeneration of the anterior horn of the
medial meniscus.

2

walking, and repetitive squatting. Dr. Mittleman noted work restrictions in periodic reports
through April 10, 2014.
In a May 21, 2013 report, Dr. Charles Herring, a Board-certified orthopedic surgeon,
summarized appellant’s history of injury and treatment, noting that she underwent left knee
surgery in 1985. On examination, he observed bilateral knee effusion, positive right patellar
ballottement test, and left patellofemoral crepitus. Dr. Herring diagnosed degenerative joint
disease of both knees and bilateral medial meniscal tears. He opined that repetitive squatting,
stooping, kneeling, and stair climbing caused “disruption in the [knees] and wearing away of the
articular cartilage and the meniscus, which is evident by physical examination” and imaging
studies. Dr. Herring prescribed physical therapy.
On July 26, 2013 OWCP accepted the claim for sprain of the right knee.
Appellant subsequently submitted an October 29, 2013 report from Dr. Herring, diagnosing
degenerative joint disease of both knees and bilateral medial meniscal tears.
On April 24, 2014 OWCP referred appellant, the medical record, and a statement of
accepted facts (SOAF) to Dr. Steven M. Ma, a Board-certified orthopedic surgeon, for a second
opinion regarding the nature and extent of the accepted right knee condition. Dr. Ma submitted a
May 21, 2014 report in which he reviewed the SOAF and the medical record. On examination, he
noticed a penny-sized reddened area on the front of both knees due to a May 17, 2014 fall. Dr. Ma
diagnosed nonindustrial bilateral knee arthritis, nonindustrial osteopenia of both knees, status post
nonindustrial left knee arthroscopy in January 1985, and a resolved right knee sprain. He opined
that the diagnosed bilateral degenerative knee conditions were unrelated to factors of appellant’s
federal employment and that the accepted right knee sprain had resolved without residuals.
In a July 15, 2014 report, Dr. Herring opined that walking for prolonged periods during
appellant’s 32-year career as a letter carrier had caused degenerative changes to both knees.5
OWCP found a conflict of medical opinion between Drs. Herring and Mittleman, for
appellant, and Dr. Ma, for the government, regarding the nature and extent of the employmentrelated knee condition. To resolve the conflict, it selected Dr. Leisure Yu, a Board-certified
orthopedic surgeon, as an impartial medical examiner. OWCP provided him a SOAF, a copy of
the medical record, and a list of questions. In a January 7, 2015 report, Dr. Yu reviewed the SOAF
and medical record. He noted that the accepted injury occurred when appellant was performing
her “usual and customary work,” and that her knee pain began in January 2013 when she was “not
actively working and when [appellant] was resting and recovering from” cervical spine surgery
under OWCP File No. xxxxxx469. On examination, Dr. Yu observed mildly restricted range of
motion of both knees. He diagnosed degenerative joint disease of both knees, bilateral medial
meniscal degeneration, and left knee lateral meniscal degeneration. Dr. Yu opined that appellant’s
bilateral knee arthritis was either idiopathic in nature or related to the prior left knee injury, as she
had no other history of trauma. He noted that the accepted work factors had not precipitated or
aggravated her knee conditions, and that the accepted right knee sprain had ceased without
5
Dr. Herring and Dr. Mittleman provided periodic chart notes through January 8, 2015 noting continued bilateral
knee symptoms.

3

residuals or the need for additional treatment. Dr. Yu estimated that appellant would have attained
maximum medical improvement on May 25, 2013, three months after the right knee sprain
diagnosis.
In February 24 and March 12, 2015 reports, Dr. Basimah Khulusi, a Board-certified
physiatrist, diagnosed an acute exacerbation of degenerative right knee osteoarthritis. She held
appellant off work through May 15, 2015.
In a May 19, 2015 report, Dr. Herring noted a large effusion of the right knee with medial
and lateral joint line tenderness. He diagnosed degenerative joint disease of the right knee, bilateral
medial meniscal degeneration with medial meniscal tear, left lateral meniscal degeneration, status
post left knee arthroscopy, and possible reflex sympathetic dystrophy syndrome. Dr. Herring
prescribed a diagnostic stellate ganglion block and physical therapy.
In a June 15, 2015 report, Dr. Khulusi disagreed with Dr. Yu’s opinion. She opined that
climbing in and out of a delivery vehicle created torque forces on appellant’s knees that caused
repetitive joint trauma. Additionally, pushing and pulling heavy hampers, walking on uneven
terrain, bending, and squatting created stress forces on both knees, contributing to cumulative joint
trauma. Dr. Khulusi opined that the identified work factors caused acute exacerbation of
degenerative joint disease of the right knee and accelerated degenerative joint disease and meniscal
degeneration of both knees. She continued to hold appellant off work.6
By an August 5, 2015 notice, OWCP provided appellant with a proposed termination of
her wage-loss compensation and medical benefits, because the medical evidence of record
established that she no longer had any residuals or continuing disability from her accepted work
injury. It determined that the special weight of the medical evidence rested with Dr. Yu. OWCP
afforded appellant 30 days to submit additional evidence or argument, in writing, if she disagreed
with the proposed termination.
In response, appellant submitted a July 20, 2015 report by Dr. James A. Kim, a Boardcertified anesthesiologist specializing in pain management, who administered a right knee
injection and prescribed medication.
In an August 20, 2015 report, Dr. Khulusi contended that OWCP mischaracterized the
accepted injury as a right knee sprain, whereas appellant had sustained an occupationally relateddegenerative condition of the right knee joint and meniscus. She contended that Dr. Yu found no
evidence of a right knee sprain as appellant had never had one. Dr. Khulusi opined that repetitive
torque and loading forces on both lower extremities greatly accelerated progression of
degenerative joint disease of both knees. She opined that these conditions totally disabled
appellant from work commencing February 25, 2015.
By decision dated November 19, 2015, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective November 10, 2015. It found that the special weight

6

Appellant participated in physical therapy treatments in July and August 2015.

4

of the medical evidence rested with Dr. Yu, OWCP’s impartial medical examiner, who concluded
in his January 7, 2015 report that the accepted right knee sprain had ceased without residuals.
On November 30, 2015 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review regarding the November 19, 2015 termination decision.
OWCP subsequently received November 10, 2015 and March 10, 2016 reports, wherein
Dr. Khulusi noted appellant’s symptoms of continued bilateral knee pain. On examination,
Dr. Khulusi observed warmth in both knees with severe tenderness over the medial tibial plateau.
She diagnosed an acute exacerbation of degenerative joint disease of the right knee, bilateral
chondromalacia, bilateral medial meniscal degeneration, right medial meniscal tear, and rule out
osteochondral injuries on the right. Dr. Khulusi opined that repetitive trauma during appellant’s
decades as a letter carrier greatly accelerated the osteoarthritic degenerative process in both knees
beyond what would be expected for someone of appellant’s age.
Dr. Hosea Brown III, a Board-certified internist, provided February 9 and May 10, 2016
reports, maintaining appellant on modified duty.
By decision dated August 15, 2016, an OWCP hearing representative affirmed the
November 19, 2015 termination decision, based on Dr. Yu’s opinion as the special weight of the
medical evidence.
On January 17, 2017 appellant requested reconsideration. She submitted August 9, 2016
reports by Dr. Brown again maintaining appellant on limited duty.
In December 6, 2016 reports, Dr. Khulusi reiterated appellant’s previous diagnoses. She
noted that appellant wore bilateral knee braces and ambulated using a cane, walker, or scooter. In
a report dated December 22, 2016, Dr. Khulusi contended that appellant’s 1985 left knee surgery
was unrelated to her current condition as she had been asymptomatic for 27 years before the current
onset of symptoms.
By decision dated February 22, 2017, OWCP denied modification of the August 15, 2016
decision, finding that Dr. Yu’s impartial medical opinion continued to represent the special weight
of the medical evidence.
On February 21, 2018 appellant, through her then representative, requested
reconsideration.
In a February 15, 2018 report, Dr. Khulusi noted that contrary to Dr. Yu’s assertion that
appellant’s bilateral knee symptoms began while appellant was recuperating from cervical spine
surgery from March 30, 2012 to January 6, 2013, she had been working for seven weeks before
presenting for treatment of bilateral knee pain. She provided Form CA-17 reports through
April 10, 2018, noting work restrictions reiterating prior diagnoses.
By decision dated May 22, 2018, OWCP denied modification of the February 22, 2017
decision, finding that Dr. Yu’s opinion continued to represent the special weight of the medical
evidence.

5

On May 20, 2019 appellant, through her then-representative, requested reconsideration of
the May 22, 2018 decision. She contended that OWCP’s referral physicians failed to properly
review the medical record. Appellant provided reports from Dr. Khulusi dated from August 27,
2018 to February 27, 2019 noting work restrictions.
By decision dated August 16, 2019, OWCP denied modification of the May 22, 2018
decision, finding that Dr. Khulusi’s additional reports did not address whether appellant had
continuing residuals or disability due to her accepted condition.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to
justify termination or modification of an employee’s benefits.7 After it has been determined that,
an employee has a disability causally related to his or her employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.8 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.10 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.11
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”12 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.13

7

Z.D., Docket No. 19-0662 (issued December 5, 2019); see R.P., Docket No. 17-1133 (issued January 18, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
8

See R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
9

See R.P., id.; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

10

Z.D., supra note 7; see R.P., id.; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P.,
Docket No. 08-1822 (issued August 5, 2009). Furman G. Peake, 41 ECAB 361, 364 (1990).
11

See R.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); Furman G.
Peake, id.
12

5 U.S.C. § 8123(a).

13
D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31
ECAB 1010 (1980).

6

The Federal (FECA) Procedure Manual provides that the findings of an OWCP referral
physician or impartial medical specialist must be based on the factual underpinnings of the claim,
as set forth in the SOAF.14 When OWCP’s referral physician or impartial medical specialist does
not use the SOAF as the framework in forming his or her opinion, the probative value of the
opinion is diminished or negated altogether.15
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective November 10, 2015.
OWCP properly declared a conflict in medical opinion evidence between Drs. Herring and
Mittleman, for appellant, and Dr. Ma, for the government, and referred appellant, the SOAF, a list
of questions, and the medical evidence of record to Dr. Yu, for an impartial medical evaluation,
pursuant to 5 U.S.C. § 8123(a).
Dr. Yu, however, provided a conflicting history of injury in his January 7, 2015 report. He
indicated both that the accepted right knee sprain occurred while appellant was in the performance
of her customary duties and that her symptoms had begun while she was off from work
recuperating from cervical spine surgery prior to January 2013. This discrepancy casts doubt on
Dr. Yu’s understanding of the facts of appellant’s claim.16 Furthermore, he opined that her
bilateral knee arthritis was either idiopathic in nature or related to the prior left knee injury, as she
had no other history of trauma. Dr. Yu noted that the accepted work factors had not precipitated
or aggravated her knee conditions, and that the accepted right knee sprain had ceased without
residuals or the need for additional treatment. Given his failure to acknowledge the accepted
employment condition, Dr. Yu’s opinion is, therefore, of diminished probative value regarding
OWCP’s termination of her wage-loss compensation and medical benefits.17
The Board therefore finds that OWCP has not met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits, effective November 10, 2015, as the
medical evidence of record is insufficient to establish that she no longer had residuals or disability
causally related to her accepted right knee sprain.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective November 10, 2015.18
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.810.11a
(September 2019).
15

Id. at Chapter 3.600.3(10) (October 1990).

16

A.C., id., S.R., Docket No. 19-1229 (issued May 15, 2020).

17

Supra notes 15 and 16; see also P.E., Docket No. 19-0837 (issued October 20, 2020).

18

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 20, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

